Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered April 19, 1995, convicting defendant, after a jury trial, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly submitted the charge of attempted burglary in the third degree as a lesser included offense of burglary in the third degree since there was a reasonable view of the evidence to support a finding that defendant caused the lock of the premises to be unlocked, and, in the process, caused the door to open one inch, but did not cross the threshold with any part of his body. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.